           IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARK ANSA S
                     EASTERN DIVI SION

BILLY MACK NICHOLS, JR.
ADC #92713                                                        PLAINTIFF

v.                            No. 2:19-cv-73-DPM

PATRICK DRU MMO ND, APN ,
EARU Max; HURSTINE, Doctor,
EARU Max; and ARK ANSA S
DEPARTMENT OF CORRECTION,
Medi cal Depa rtme nt                                         DEFE NDA NTS

                                     ORDER

      1. Post- judgm ent motio ns, NQ 31 & 33, denie d.            Noth ing in

Nicho ls's new pape rs warra nts relief from the Cour t's Judg ment and
final Orde r. Ng 26 & Ng 27. As the Cour t previ ously stated , if Nicho ls
believ es he's exhau sted a solid TB-related claim, then he must file a new
case -not seek to reope n this one. This case is closed.
      2. Moti on for exten sion, Ng 32, grant ed. Notic e of appe al due by
 25 Octo ber 2019.   FED.   R. APP. P. 4(a)(5).
      So Orde red.

                                       D .P. Mars hall }r.
                                       Unite d State s District Judg e
